DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.

Response to Amendment
	This office action is in response to the amendments filed on 2/12/2021. Claims 1 and 8 are amended. Claims 2-3 is canceled. Claim 14 is newly added. Claims 1 and 4-14 are pending and addressed below.

Response to Arguments
Applicant’s arguments, filed on 2/12/2021, have been fully considered but they are not persuasive.   
Regarding arguments on pages 5-6, the applicant states “Kontos states “when received on the guide wire 44, the “J” shape of the distal part 24 will be less pronounced.” (Kontos at col. 10, lines 23-25.) Kontos does not disclose that the distal tip “conforms” to a curvature of the guidewire. Rather, Kontos merely discloses that a “J” shaped curve (as shown in Fig. 20, reproduced below) may be “less pronounced.” This means that the distal, J-shaped tip in Kontos will still retain a J-shape (although a less-pronounced J-shape) even when the guidewire is present. Kontos fails to disclose that the distal tip will “conform” to a curvature of the guidewire". The examiner disagrees with the applicant because since the “J” shape of the distal tip 24 of Kontos will be less pronounced when received on the guidewire 44, then this would result in the distal tip to conform to the curvature of the guidewire. The distal tip 24 of Kontos has enhanced flexibility and when received on the guidewire, the stiffness of the guidewire will allow the distal tip to “conform” to or outline the curvature of the guidewire resulting in the “J” shape of the distal tip to be less pronounced. Therefore, the rejection is proper.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 7-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US Pub No. 2010/0042118) in view of Kontos (US Patent No. 6,436,109).


    PNG
    media_image1.png
    736
    505
    media_image1.png
    Greyscale













    PNG
    media_image2.png
    721
    921
    media_image2.png
    Greyscale



Regarding claims 1 and 13, Garrison discloses (Figures 1-2) a device for closing an aperture in a wall of a blood vessel (Paragraph 0055) that includes a body (5) having a distal tip (21) sized and shaped to be inserted through an arteriotomy into an artery (Paragraphs 0017 and 0056); at least one suture element (19) held within the body (Figure 2) (Paragraph 0055 and claim 18); and at least one suture capture rod (15) within the body (Figure 2) (Paragraph 0055 and claim 18), the at least one suture capture rod being operatively associated with the at least one suture element (Figure 2) Paragraph 0055 and claim 18) and arranged to pass the at least one suture element through the vessel wall such that opposed portions of the at least one suture element extend from the vessel wall and the at least one suture element defines a knot between opposed portions thereof after the at least one suture element has been passed through the vessel wall (Paragraphs 0059-0060, 0077-0079 and claim 18); a guidewire lumen (inside channel of 21 where guidewire 33 is positioned as shown in Figure 2) located in the distal tip (21), wherein the guidewire lumen forms a first opening (see annotated figure above) at a distalmost end of the distal tip; further including a vessel wall locator device (17) that positions against a blood vessel when the device is in use (Paragraph 0076) and further including a guidewire (33) positioned within the guidewire lumen (Figure 2).
Garrison fails to disclose the guidewire lumen forming a second opening located on a lateral side of the distal tip and further located between the distalmost end and the vessel wall locator device, wherein the second opening forms a passageway between the guidewire lumen and a location completely external to the device and wherein the guidewire directly exits the distal tip to a location external to the distal tip via both the first opening and the second opening wherein the distal tip forms a tapered outer surface at the distalmost end of the distal tip, and wherein the second opening is located proximal of the tapered outer surface (claim 1) and wherein the distal tip includes a conical portion forming the tapered outer surface at the distalmost end of the distal tip and a cylindrical portion proximal of the tapered outer surface, and wherein the second opening is located at the cylindrical portion (claim 13).
Figures 1 and 44A) a device (Figure 44A) for suturing punctures in blood vessels (Col. 1, lines 10-15) that includes a guidewire lumen (see annotated figure above for Figure 44A) (similar to the guidewire lumen 34 as shown in Figure 1) located in a distal tip (clearly shown in Figure 44A), wherein the guidewire lumen forms a first opening (see annotated figure above for Figure 44A) (similar to the first opening 38 as shown in Figure 1) at a distalmost end of the distal tip and a second opening (see annotated figure above for Figure 44A) (similar to the second opening 36 as shown in Figure 1) located on a lateral side of the distal tip (Figure 44A) wherein the second opening forms a passageway between the guidewire lumen and a location completely external to the device (clearly shown in Figure 44A) (Col. 6, lines 61-67 and Col. 7, lines 1-13) and a guidewire (44) positioned within the guidewire lumen (similar to Figure 6A) (Col. 6, lines 61-67 and Col. 7, lines 1-13), wherein the guidewire directly exits the distal tip to a location external to the distal tip via both the first opening and the second opening (similar to Figure 6A) (Col. 6, lines 61-67 and Col. 7, lines 1-13) [In the current configuration in Figure 6A which is similar to Figure 44A since they both include identical guidewire lumen structures, the guidewire 44 is shown directly exiting the distal tip to a location external to the distal tip via both the first opening and the second opening] wherein the distal tip forms a tapered outer surface at the distalmost end of the distal tip (clearly shown in Figure 44A), and wherein the second opening is located proximal of the tapered outer surface (clearly shown in Figure 44A) (claim 1) and wherein the distal tip includes a conical portion (see annotated figure above for Figure 44A) forming the tapered outer surface at the distalmost end of the see annotated figure above for Figure 44A) proximal of the tapered outer surface, and wherein the second opening is located at the cylindrical portion (see annotated figure above for Figure 44A) (claim 13). 
Since Garrison discloses in Paragraph 0054 that the sutures can be applied after removal of the procedural sheath similar to Kontos as disclosed in Col. 6, lines 61-67 and Col. 7, lines 1-13 of Kontos and also, Garrison discloses in Paragraph 0062 that the guidewire lumen can extend through the dilator tip to a point on one side of the distal region of the suture delivery device distal to the vessel wall locater and also, that the guidewire can ride only over the distal region of the suture delivery device, rather than through the delivery shaft similar to Kontos as shown in Figures 1, 6A and 44A of Kontos but Garrison does not explicitly show or disclose a second opening located on a lateral side of the distal tip, then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Garrison to have included a guidewire lumen located at only the distal tip to where there is a second opening located on a lateral side of the distal tip instead of a guidewire lumen extending through the entire delivery shaft and also, the distal tip forming a tapered outer surface at the distalmost end of the distal tip, and wherein the second opening is located proximal of the tapered outer surface as taught by Kontos, in order to have the suture delivery device to be inserted into the body at the end of a treatment procedure instead of before for successfully sealing the puncture to prevent bleeding and also, to provide a rapid exchange channel to facilitate introduction of the suture delivery device over the guidewire (Kontos, Col. 6, lines 61-67, Col. 7, lines 1-13 and lines 65-67 and Col. 8, lines 1-6). 
Garrison modified by Kontos would result in a second opening to be located on a lateral side of the distal tip and further located between the distalmost end and the vessel wall locator device that positions against a blood vessel when the device is in use, wherein the second opening forms a passageway between the guidewire lumen and a location completely external to the device and wherein the guidewire directly exits the distal tip to a location external to the distal tip via both the first opening and the second opening wherein the distal tip forms a tapered outer surface at the distalmost end of the distal tip, and wherein the second opening is located proximal of the tapered outer surface and wherein the distal tip includes a conical portion forming the tapered outer surface at the distalmost end of the distal tip and a cylindrical portion proximal of the tapered outer surface, and wherein the second opening is located at the cylindrical portion] 
[Since Kontos discloses that the second opening (see annotated figure above for Figure 44A) is located distal or after the needle retention bore or stitch delivery location, then Garrison modified by Kontos would result in the second opening to be located distal or after the vessel wall locator device 17 or stitch delivery location since the vessel wall locater device is equivalent to the needle retention bore of Kontos which would result in Garrision modified by Kontos to meet the claim limitation of the second opening being located between the distalmost end and the vessel wall locator] 

Kontos’ alternative embodiment teaches (Figure 20) a “J” shape distal tip (24) being flexible to allow the distal tip to conform to a curvature of a guidewire (44) (Col. 10, lines 12-27) [Since the “J” shape of the distal tip 24 will be less pronounced when received on the guidewire 44, then this would result in the distal tip to conform to the curvature of the guidewire. The distal tip 24 of Kontos has enhanced flexibility and when received on the guidewire, the stiffness of the guidewire will allow the distal tip to “conform” to or outline the curvature of the guidewire resulting in the “J” shape of the distal tip to be less pronounced]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Garrison to have the distal tip to be flexible and to include a “J” shape as taught by Kontos’ alternative embodiment, in order to facilitate insertion of the device so that it contacts an inner wall of the blood vessel without penetrating or damaging the lining (Kontos, Col. 10, lines 12-27). [Garrison modified by Kontos’ alternative embodiment would result in the distal tip to be flexible to allow the distal tip to conform to a curvature of the guidewire as the distal tip is configured to be advanced into the artery. Since the device of Garrison is already used to apply a closing suture to an artery (Paragraph 0017), then this would result in the device of Garrison modified by Kontos’  alternative embodiment to be fully capable in allowing the distal tip to conform to a curvature of the guidewire as the distal tip is advanced into the artery]
Regarding claim 5, Garrison modified by Kontos and Kontos’ alternative embodiment discloses the invention of claim 1 above, Garrision further discloses the distal tip (21) has a length of about 3 cm (Paragraph 0008 and Claim 10) to limit an insertable portion of the device to about 4cm-5cm, wherein the insertable portion is the portion of the device that is configured to be inserted through the arteriotomy (Paragraphs 0017 and 0056) [Since the distal tip 21 of Garrison has a length of about 3cm (claim 10) similar to the applicant’s distal tip, the distal tip of Garrison (Figure 2) is tapered similar to the applicant’s distal tip (Figure 2B), the distal tip of Garrison has a similar structure with the applicant’s distal tip, and also, the device of Garrison is used in a carotid artery stenting procedure as disclosed in Paragraphs 0106 and 0186 similar to the applicant’s invention as disclosed in Paragraph 0055 of applicant’s publication, then the distal tip of Garrison modified by Kontos having a length of about 3cm would limit an insertable portion of the device to about 4-5 cm. The examiner wants to note that there are no additional structures at the distal tip 21 of the applicant’s invention as shown in Figure 2B of applicant’s drawings that would limit an insertable portion of the device to about 4-5cm and is only the length of the distal tip (being 3cm (Paragraph 0055)) that limits the insertable portion of the applicant’s device to about 4-5cm which Garrison clearly discloses this length]
	Regarding claim 7, Garrison modified by Kontos and Kontos’ alternative embodiment discloses the invention of claim 1 above, Garrision further discloses the at 19) extends into and out of the vessel wall locator (17) (Figure 2) (Paragraphs 0059-0060, 0077-0079) (Figures 4B and 10A-10C) [Since the ends of the at least one suture element 19 are located in the lateral ends of the vessel wall locator as disclosed in Paragraphs 0077 and 0059, then this would result in the at least one suture element 19 to extend into and out of the vessel wall locator as shown in Figures 4B and 10A-10C].
	Regarding claim 8, Garrison modified by Kontos and Kontos’ alternative embodiment discloses the invention of claim 1 above, Garrision further discloses the at least one suture element (19) extends into and out of at least one lateral end of the vessel wall locator (17) (Paragraphs 0059-0060, 0077-0079) (Figures 4B and 10A-10C) [Since the ends of the at least one suture element 19 are located in the lateral ends of the vessel wall locator as disclosed in Paragraphs 0077 and 0059, then this would result in the at least one suture element 19 to extend into and out of the lateral ends of the vessel wall locator as shown in Figures 4B and 10A-10C].
	Regarding claim 9, Garrison modified by Kontos and Kontos’ alternative embodiment further discloses the entire guidewire lumen extends only through the distal tip (see rejection for claim 1 above) [Garrison modified by Kontos and Kontos’ alternative embodiment as a whole would result in the entire guidewire lumen to extend only through the distal tip similar to Kontos as shown in Figures 1 and 44A of Kontos which shows the guidewire lumen 34 being positioned distal or after the needle retention bore or stitch delivery location which is equivalent to the vessel wall locator 17 of Garrison (see rejection for claim 1). Since Garrison disclose in Paragraph 0062 that the guidewire lumen can extend through the dilator tip to a point on one side of the distal region of the suture delivery device distal to the vessel wall locater and also, that the guidewire can ride only over the distal region of the suture delivery device, rather than through the delivery shaft similar to Kontos as shown in Figures 1, 6A and 44A of Kontos, then this would result in the entire guidewire lumen of Garrison modified by Kontos and Kontos’ alternative embodiment to extend only through the distal tip].
	Regarding claim 10, Garrison modified by Kontos and Kontos’ alternative embodiment further discloses no portion of the guidewire lumen is positioned proximal of the vessel wall locator (17) (see rejection for claim 1 above) [Garrison modified by Kontos and Kontos’ alternative embodiment as a whole would result in no portion of the guidewire lumen to be positioned proximal of the vessel wall locator similar to Kontos as shown in Figures 1 and 44A of Kontos which shows the guidewire lumen 34 being positioned distal or after the needle retention bore  or stitch delivery location which is equivalent to the vessel wall locator 17 of Garrison (see rejection for claim 1). Since Garrison disclose in Paragraph 0062 that the guidewire lumen can extend through the dilator tip to a point on one side of the distal region of the suture delivery device distal to the vessel wall locater and also, that the guidewire can ride only over the distal region of the suture delivery device, rather than through the delivery shaft similar to Kontos as shown in Figures 1, 6A and 44A of Kontos, then this would result in no portion of the guidewire lumen of Garrison modified by Kontos and Kontos’ alternative embodiment to be positioned proximal of the vessel wall locator].
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US Pub No. 2010/0042118) in view of Kontos (US Patent No. 6,436,109) as applied to claim 1 above, and further in view of Chambers (US Pub No. 2004/0015151).
Regarding claims 11 and 12, Garrison modified by Kontos and Kontos’ alternative embodiment discloses all of the elements of claim 1 above except for wherein the distal tip has a flexibility that is greater than a flexibility of the guidewire and wherein the guidewire has a stiffness that is greater than a stiffness of the distal tip.
Chambers, in the analogous art of guidewire catheters having a distal tip, teaches (Figures 1-3D) a catheter system (20) that includes a “J” shape distal tip (63) (Figure 1A) being flexible (Paragraph 0007) to allow the distal tip to conform to a curvature of a guidewire (42) (clearly shown in Figures 3A-3D) (Paragraphs 0007 and 0033-0038), wherein the distal tip (63) has a flexibility that is greater than a flexibility of the guidewire (42) (clearly shown in Figures 3A-3D) (Paragraphs 0007 and 0033-0038) [The distal tip has to have a flexibility that is greater than a flexibility of the guidewire in order to achieve the configuration in Figures 3A-3D to where the distal tip takes the shape of the guidewire] and wherein the guidewire (42) has a stiffness that is greater than a stiffness of the distal tip (clearly shown in Figures 3A-3D) (Paragraphs 0007 and 0033-0038) [The guidewire has to have a stiffness that is greater than a stiffness of the distal tip in order to achieve the configuration in Figures 3A-3D to where the distal tip takes the shape of the guidewire]. 
“J” shape and Garrison modified by Kontos and Kontos’ alternative embodiment discloses that the “J” shape of the distal tip will be less pronounced when received on the guidewire (Kontos, Col. 10, lines 12-27), but does not explicitly show or disclose the distal tip having a flexibility that is greater than a flexibility of the guidewire and the guidewire having a stiffness that is greater than a stiffness of the distal tip, then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Garrison modified by Kontos and Kontos’ alternative embodiment to have the distal tip to have a flexibility that is greater than a flexibility of the guidewire and the guidewire to have a stiffness that is greater than a stiffness of the distal tip as taught by Chambers, in order to provide a mechanism to control the direction and angle of advancement of the distal tip to facilitate the surgical procedure (Chambers, Paragraphs 0006-0007). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US Pub No. 2010/0042118) in view of Kontos (US Patent No. 6,436,109) as applied to claim 1 above, and further in view of Konya (US Patent No. 6,123,723).
Regarding claim 6, Garrison modified by Kontos and Kontos’ alternative embodiment discloses all of the elements of claim 1 above except for the distal tip having a length of about 5-7 cm. 
Figures 2A-2D) a delivery catheter (10) that includes a distal tip (30) (Figures 2A-2D) to facilitate manipulation within the vasculature where the distal tip has a length of about 2-6 cm for use in vessels such as femoral arteries (Col. 19, lines 3-22) [Meets the range of 5-7 cm] and a length of 2-8 cm for use in vessels such as femoral veins and carotid arteries (Col. 19, lines 3-22) [Meets the range of 5-7 cm]. 
Since Garrison discloses in Paragraphs 0106 and 0186 that the device is used with a carotid artery stenting procedure but it should be appreciated that the device can be used with various procedures not limited to carotid artery stenting, then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal tip of Garrison modified by Kontos and Kontos’ alternative embodiment to have a length of 2-6 cm for use in vessels such as femoral arteries or a length of 2-8 cm for use in vessels such as femoral veins and carotid arteries as taught by Konya, in order to have the device to be used in various procedures and also, to have the distal tip to be directed in different vessels in the body including femoral arteries, femoral veins and carotid arteries (Konya, Col. 19, lines 3-22). [A length of 2-6 cm for use in vessels such as femoral arteries and a length of 2-8 cm for use in vessels such as femoral veins and carotid arteries meets the claim range of 5-7cm]



Claims 1, 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US Pub No. 2010/0042118) in view of Kontos (US Patent No. 6,436,109) and further in view of Falotico (US Pub No. 2005/0249775).
Regarding claims 1 and 4, Garrison discloses (Figures 1-2) a device for closing an aperture in a wall of a blood vessel (Paragraph 0055) that includes a body (5) having a distal tip (21) sized and shaped to be inserted through an arteriotomy into an artery (Paragraphs 0017 and 0056); at least one suture element (19) held within the body (Figure 2) (Paragraph 0055 and claim 18); and at least one suture capture rod (15) within the body (Figure 2) (Paragraph 0055 and claim 18), the at least one suture capture rod being operatively associated with the at least one suture element (Figure 2) (Paragraph 0055 and claim 18) and arranged to pass the at least one suture element through the vessel wall such that opposed portions of the at least one suture element extend from the vessel wall and the at least one suture element defines a knot between opposed portions thereof after the at least one suture element has been passed through the vessel wall (Paragraphs 0059-0060, 0077-0079 and claim 18); a guidewire lumen (inside channel of 21 where guidewire 33 is positioned as shown in Figure 2) located in the distal tip (21), wherein the guidewire lumen forms a first opening (see annotated figure above) at a distalmost end of the distal tip; further including a vessel wall locator device (17) that positions against a blood vessel when the device is in use (Paragraph 0076) and further including a guidewire (33) positioned within the guidewire lumen (Figure 2).
Garrison fails to disclose the guidewire lumen forming a second opening located on a lateral side of the distal tip and further located between the distalmost end and the 
Kontos, in the same field of endeavor, teaches (Figures 1 and 44A) a device (Figure 44A) for suturing punctures in blood vessels (Col. 1, lines 10-15) that includes a guidewire lumen (see annotated figure above for Figure 44A) (similar to the guidewire lumen 34 as shown in Figure 1) located in a distal tip (clearly shown in Figure 44A), wherein the guidewire lumen forms a first opening (see annotated figure above for Figure 44A) (similar to the first opening 38 as shown in Figure 1) at a distalmost end of the distal tip and a second opening (see annotated figure above for Figure 44A) (similar to the second opening 36 as shown in Figure 1) located on a lateral side of the distal tip (Figure 44A) wherein the second opening forms a passageway between the guidewire lumen and a location completely external to the device (clearly shown in Figure 44A) (Col. 6, lines 61-67 and Col. 7, lines 1-13) and a guidewire (44) positioned within the guidewire lumen (similar to Figure 6A) (Col. 6, lines 61-67 and Col. 7, lines 1-13), wherein the guidewire directly exits the distal tip to a location external to the distal tip via both the first opening and the second opening similar to Figure 6A) (Col. 6, lines 61-67 and Col. 7, lines 1-13) [In the current configuration in Figure 6A which is similar to Figure 44A since they both include identical guidewire lumen structures, the guidewire 44 is shown directly exiting the distal tip to a location external to the distal tip via both the first opening and the second opening] wherein the distal tip forms a tapered outer surface at the distalmost end of the distal tip (clearly shown in Figure 44A), and wherein the second opening is located proximal of the tapered outer surface (clearly shown in Figure 44A) (claim 1) and wherein the distal tip includes a conical portion (see annotated figure above for Figure 44A) forming the tapered outer surface at the distalmost end of the distal tip and a cylindrical portion (see annotated figure above for Figure 44A) proximal of the tapered outer surface, and wherein the second opening is located at the cylindrical portion (see annotated figure above for Figure 44A) (claim 13). 
Since Garrison discloses in Paragraph 0054 that the sutures can be applied after removal of the procedural sheath similar to Kontos as disclosed in Col. 6, lines 61-67 and Col. 7, lines 1-13 of Kontos and also, Garrison discloses in Paragraph 0062 that the guidewire lumen can extend through the dilator tip to a point on one side of the distal region of the suture delivery device distal to the vessel wall locater and also, that the guidewire can ride only over the distal region of the suture delivery device, rather than through the delivery shaft similar to Kontos as shown in Figures 1, 6A and 44A of Kontos but Garrison does not explicitly show or disclose a second opening located on a lateral side of the distal tip, then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Garrison to have included a guidewire lumen located at only the distal tip to Kontos, Col. 6, lines 61-67, Col. 7, lines 1-13 and lines 65-67 and Col. 8, lines 1-6). 
[Garrison modified by Kontos would result in a second opening to be located on a lateral side of the distal tip and further located between the distalmost end and the vessel wall locator device that positions against a blood vessel when the device is in use, wherein the second opening forms a passageway between the guidewire lumen and a location completely external to the device and wherein the guidewire directly exits the distal tip to a location external to the distal tip via both the first opening and the second opening wherein the distal tip forms a tapered outer surface at the distalmost end of the distal tip, and wherein the second opening is located proximal of the tapered outer surface and wherein the distal tip includes a conical portion forming the tapered outer surface at the distalmost end of the distal tip and a cylindrical portion proximal of the tapered outer surface, and wherein the second opening is located at the cylindrical portion] 
Since Kontos discloses that the second opening (see annotated figure above for Figure 44A) is located distal or after the needle retention bore or stitch delivery location, then Garrison modified by Kontos would result in the second opening to be located distal or after the vessel wall locator device 17 or stitch delivery location since the vessel wall locater device is equivalent to the needle retention bore of Kontos which would result in Garrision modified by Kontos to meet the claim limitation of the second opening being located between the distalmost end and the vessel wall locator] 
Garrison also fails to disclose the distal tip being flexible to allow the distal tip to conform to a curvature of the guidewire as the distal tip is configured to be advanced into the artery and wherein a flexibility of the distal tip varies over a length of the distal tip with the flexibility of the distal tip increasing moving toward the distalmost end of the distal tip.
Falotico, in the analogous art of guidewire catheters having a distal tip, teaches (Figures 35-38) a delivery catheter (5010) that includes a distal tip (5028) (Figures 37-38) having a guidewire lumen (5034) where the distal tip is flexible to allow the distal tip to conform to a curvature of a guidewire (8000) (Paragraph 0327) (Figure 37) [Since the distal tip 5028 is designed with an extremely flexible leading edge and a gradual transition to a less flexible portion so that the distal tip does not overpower the guidewire path and gives the distal tip the ability to be directed by the guidewire, then this would result in the distal tip to conform to the curvature of the guidewire] and wherein a flexibility of the distal tip (5028) varies over a length of 5032) of the distal tip (Paragraph 0327) (Figures 37-38). 
Since the device of Garrison and the device of Falotico are both directed to distal tips having a guidewire lumen that are inserted into a blood vessel, then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Garrison to have the distal tip to be flexible and wherein a flexibility of the distal tip varies over a length of the distal tip with the flexibility of the distal tip increasing moving toward the distalmost end of the distal tip as taught by Falotico, in order to successfully follow the guidewire path and prevent overpowering the guidewire so that the distal tip is directed by the guidewire to successfully reach the target area (Falotico, Paragraph 0327). [Garrison modified by Falotico would result in the distal tip to be flexible to allow the distal tip to conform to a curvature of the guidewire as the distal tip is configured to be advanced into the artery and wherein a flexibility of the distal tip varies over a length of the distal tip with the flexibility of the distal tip increasing moving toward the distalmost end of the distal tip. Since the device of Garrison is already used to apply a closing suture to an artery (Paragraph 0017), then this would result in the device of Garrison modified by Falotico to be fully capable in allowing the distal tip to conform to a curvature of the guidewire as the distal tip is advanced into the artery]
	Regarding claim 14, Garrison modified by Kontos and Falotico further discloses wherein the distal tip (21) extends along a straight axis (clearly shown in Figure 2 of Garrison).
Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571)270-0172.  The examiner can normally be reached on Monday- Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Examiner, Art Unit 3771